Citation Nr: 0928144	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for chronic mechanical low 
back pain with degenerative disease, currently rated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to an increased rating for a low back disability, 
rated as 40 percent disabling.  In September 2005, the 
Veteran testified before the Board at a hearing that was held 
at the RO.  In April 2007 and in February 2009, the Board 
remanded the claim for additional development.  

In an April 2007 statement, the Veteran raised a claim of 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  The Board refers 
that claim to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's chronic mechanical low back pain with 
degenerative disease has not been productive of six weeks of 
incapacitating episodes during any 12 month period, and 
ankylosis has not been shown.  

2.  The Veteran's chronic mechanical low back pain with 
degenerative disease has been manifested by mild incomplete 
paralysis of the sciatic nerve in the right leg.

3.  The Veteran's chronic mechanical low back pain with 
degenerative disease has been manifested by mild incomplete 
paralysis of the sciatic nerve in the left leg.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
chronic mechanical low back pain with degenerative disease 
have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5237, 5243 (2008).

2.  Entitlement to a separate 10 percent rating, and not 
higher, is granted for neurological manifestations of the 
right leg.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2008).

2.  Entitlement to a separate 10 percent rating, and not 
higher, is granted for neurological manifestations of the 
left leg.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

The Veteran's low back disability (degenerative arthritis 
with progressive spondylosis of multiple levels of the lumbar 
spine) has been rated 40 percent disabling under DC 5237 
(lumbosacral strain).  38 C.F.R. § 4.71a, DC 5237, General 
Rating Formula for Diseases and Injuries of the Spine (2008).  
Other applicable diagnostic codes include DCs 5239, 5242, and 
5243 which pertain to spondylolisthesis or segmental 
instability, degenerative arthritis of the spine, and 
intervertebral disc syndrome, respectively. 38 C.F.R. § 
4.71a, DC 5239, 5242, 5243.  Those diagnostic codes are also 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Degenerative 
arthritis of the spine is evaluated under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5242.  Diagnostic Code 5003 allows for the 
assignment of a 20 percent rating only where there is X-ray 
evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The lumbar spine may only be rated 
as one major joint.  Regardless, the Veteran is already in 
receipt of a rating in excess of 20 percent, and thus neither 
DC 5003 nor 5242 may serve as a basis for an increased rating 
in this case.  38 C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), ankylosing 
spondylitis (5240), or spinal fusion (DC 5241).  Accordingly, 
the diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.

The General Rating Formula for Diseases and Injuries of the 
Spine provides in this case for a maximum rating of 40 
percent in the absence of ankylosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).  The Veteran is already in receipt of a 40 percent 
disability rating.  Accordingly, the General Rating Formula 
for Diseases and Injuries of the Spine may not serve as a 
basis for an increased rating because ankylosis is not shown.  
Specifically, on April 2004 and February 2008 VA 
examinations, ankylosis was not found.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

On April 2004 VA examination, the Veteran reported that he 
was a student and denied having lost anytime from his studies 
due to his back condition.  He did not describe any 
incapacitating episodes within the previous year.  At his 
September 2005 hearing, the Veteran testified that he had not 
stayed home from work due to his back condition.  On February 
2008 VA examination (and accompanying March 2008 and June 
2008 addendums), the Veteran reported two incapacitating 
episodes within the previous year, each lasting only one to 
two days.  He stated that he had not lost any time from work 
during the last 12 months.  The Veteran stated that he had 
flare-ups every 4 to 6 weeks, depending on activity level, 
moderate, and admitted to toughing it out usually.  
Accordingly, the Board finds that he is not entitled to a 
rating higher than 40 percent based upon incapacitating 
episodes as the evidence does not reveal incapacitating 
episodes having a total duration of at least six weeks during 
any 12 month period during the course of the appeal.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based on 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Veteran's 
April 2004 VA examination shows flexion limited at most to 55 
degrees, extension to 16 degrees, right lateral bending to 18 
degrees, left lateral bending to 20 degrees, and lateral 
rotation to 45 degrees, bilaterally.  On February 2008 VA 
examination, active flexion was limited to 45 degrees, and 
passive flexion was limited to 80 degrees, with pain at 40 
degrees, extension was to 20 degrees, right lateral bending 
was to 20 degrees, left lateral bending was to 15 degrees, 
and rotation was to 25 degrees.  These ranges of motion fall 
at most within the criteria for a 40 percent rating.  As 
discussed above, the requirements for a higher rating under 
the general rating formula, unfavorable ankylosis of either 
the thoracolumbar spine or the entire spine, are neither 
contended nor shown.

The Board has determined that the Veteran is entitled to no 
more than a 40 percent disability rating under any of the 
spinal rating criteria applicable.  The Board is required to 
consider the effect of pain and weakness when rating a 
service-connected disability on the basis of limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In that regard, the Veteran, his 
representative, and an advocate from the Winneshiek County 
Commission of Veterans Affairs, have stated that he has 
experienced significant pain and weakness due to his low back 
disability warranting a higher rating.  However, on April 
2004 VA examination, repetitive range of motion testing did 
not demonstrate additional functional loss.  The examiner 
found that there was no fatigability or incoordination noted 
on repetitive motion.  On February 2008 VA examination, the 
Veteran reported that he experienced flare-ups from slight 
movements, such as prolonged sitting, standing, bending, or 
stooping.  The examiner found that his low back disability 
resulted in decreased mobility, problems with lifting and 
carrying, difficulty reaching, pain, weakness, and fatigue.  
The Veteran reported that his flare-ups occurred every four 
to six weeks that were moderate in nature, and that he would 
stretch or rest to alleviate the pain.  Even so, the examiner 
did not find that the Veteran demonstrated any additional 
limitation on range of motion repetitive testing.  Thus, 
although the Veteran has experienced flare-ups that are 
painful and require rest to alleviate, and it has been found 
that such flare-ups result in decreased mobility, weakness, 
and fatigue, there is no probative evidence demonstrating 
that such flare-ups result in ankylosis of the lumbar spine, 
which is the requirement for the next highest rating. 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve. Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

A January 2002 VA treatment note shows that the Veteran 
complained of sharp, electric-like pain shooting from his 
back to his left knee, as well as some numbness in his toes.  
Neurological evaluation was normal.  Sensation was intact, 
and reflexes were 2+ and equal bilaterally.  Straight leg 
raises were also negative.  There was good strength in both 
legs.  The Veteran was advised by the examiner that there was 
no sign of neurologic deficit.  Findings were consistent in 
July 2002.  On April 2004 VA examination, the Veteran denied 
experiencing any radiation of low back pain in his lower 
extremities.  He did report intermittent paresthesias in the 
left knee, which would lead to numbing of his feet.  Sensory 
testing revealed no consistent abnormalities and reflexes 
were 2+ and symmetrical.  There was no evidence of nerve root 
entrapment.  At his September 2005 hearing, the Veteran 
testified that after his two left knee surgeries, he had felt 
numbness in his feet which his VA physician had said was 
related to his sciatic nerve.  On February 2008 VA 
examination, it was noted that the Veteran suffered from 
episodes of sciatica, right greater than left, dependent on 
activity.  However, the examiner did not note any objective 
manifestations of a neurologic disability.  

Based upon the Veteran's consistent complaints of shooting 
pain and numbness, as well as the recent notation of 
sciatica, the Board finds that the Veteran is entitled to a 
separate 10 percent rating for mild neurological 
manifestations of each leg.  A 20 percent rating for each leg 
under DC 8520 is not warranted, however, as neurological 
evaluation of the lower extremities has been essentially 
negative, with normal strength and sensation.  There is no 
evidence of moderate incomplete paralysis.  38 C.F.R. § 
4.124a, DC 8520.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for that service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Comparing the Veteran's current 
disability level and symptomatology to the Rating Schedule, 
the degree of disability is contemplated by the Rating 
Schedule and the assigned schedule ratings are, therefore, 
adequate and no referral to an extraschedular rating is 
required under 38 C.F.R. § 3.321(b)(1).


Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the RO sent correspondence in June 2005, April 2007, 
and March 2009 that informed the Veteran about the 
information and evidence necessary to substantiate his claim 
and of his and VA's respective duties, as well as notice of 
what type of information and evidence was needed to establish 
disability ratings and an effective date.  Any defect with 
regard to the timing of the notice to the appellant is 
harmless because he had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the May 2009 supplemental statement of 
the case.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant, identified, and available evidence has been 
obtained.  The RO obtained all private records for which the 
Veteran provided an authorization and consent to release 
information to VA. The Veteran was also afforded VA 
examinations in April 2004 and in February 2008.  Thus, the 
Board finds that VA has satisfied the duty to assist.


ORDER

Entitlement to a rating in excess of 40 percent for chronic 
mechanical low back pain with degenerative disease is denied. 

Entitlement to a separate 10 percent rating, and not higher, 
is granted for neurological manifestations of the right leg, 
subject to the statutes and regulations governing the payment 
of monetary benefits.

Entitlement to a separate 10 percent rating, and not higher, 
is granted for neurological manifestations of the left leg, 
subject to the statutes and regulations governing the payment 
of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


